                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                  George C. Young Courthouse and Federal Building
                                            401 West Central Boulevard
                                                Orlando, FL 32801
Elizabeth M. Warren                                                                              Benjamin C. Wynn
Clerk of Court                                                                            Orlando Division Manager

DATE: May 24, 2021

TO:    Clerk, U.S. Court of Appeals for the Eleventh Circuit

UNITED STATES OF AMERICA

VS.                                                        CASE NO: 6:20-cr-123-WWB-DCI

KAVITA L. HARACK


U.S.C.A. Case No.:             TBD


•      Honorable Wendy W. Berger, United States District Judge appealed from.

•      Appeal filing fee was not paid. Upon filing a notice of appeal, the appellant must pay the district clerk
       all required fees. The district clerk receives the appellate docket fee on behalf of the court of appeals. If
       you are filing informa pauperis, a request for leave to appeal in forma pauperis needs to be filed with the
       district court.

•      Copy of Notice of Appeal, docket entries, judgment and/or order appealed from.



                                               ELIZABETH M. WARREN, CLERK

                                               By:     s/LJ, Deputy Clerk
                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


UNITED STATES OF AMERICA       :
                               :
                               :
                               :
v.                             :           Case No.:   6:20-CR-123-WWB-DCI
                               :
                               :
                               :
                               :
KAVITA L. HARACK               :
______________________________ :

       DEFENDANT KAVITA L. HARACK’S NOTICE OF APPEAL

      COMES NOW, undersigned counsel, on behalf of the Defendant, KAVITA

L. HARACK, and files this his notice of appeal as to the judgment and conviction

in the above styled case.


                                                 Respectfully submitted,

                                                 By: /s/ Mark J. O'Brien
                                                 Mark J. O'Brien, Esquire
                                                 Florida Bar No.: 0160210
                                                 O’Brien Hatfield Reese, PA
                                                 511 West Bay Street, Suite 330
                                                 Tampa, Florida 33606
                                                 Telephone: (813) 228-6989
                                                 Facsimile: Fax: (866) 202-5964
                                                 Email: mjo@markjobrien.com
                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY on May 21, 2021, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will then send

notice of electronic filing to all counsel of record.


                                                        By: /s/ Mark J. O’Brien
                                                        Mark J. O’Brien, Esquire




                                           2
5/24/2021                                          Electronic Case Filing | U.S. District Court - Middle District of Florida

                                                                                                                     APPEAL, CLOSED, SL DOC

                                  U.S. District Court
                          Middle District of Florida (Orlando)
            CRIMINAL DOCKET FOR CASE #: 6:20-cr-00123-WWB-DCI All Defendants


 Case title: USA v. Harack                                                                    Date Filed: 09/02/2020
                                                                                              Date Terminated: 05/13/2021

 Assigned to: Judge Wendy W. Berger
 Referred to: Magistrate Judge Daniel C.
 Irick

 Defendant (1)
 Kavita L. Harack                                                       represented by Mark J. O'Brien
 TERMINATED: 05/13/2021                                                                O'Brien Hatfield, PA
                                                                                       511 W Bay St Ste 330
                                                                                       Tampa, FL 33606-3533
                                                                                       813/228-6989
                                                                                       Fax: 866/202-5964
                                                                                       Email: mjo@markjobrien.com
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED
                                                                                       Designation: Retained

 Pending Counts                                                                                Disposition
                                                                                               INCARCERATION: Fifteen (15) years as to
                                                                                               Count 1 and fifteen (15) years as to Count 2,
                                                                                               all such terms to run concurrently.
                                                                                               SUPERVISED RELEASE: 3 years. This
                                                                                               term consists of a 3-year term as to Counts
 18:1343.F FRAUD BY WIRE, RADIO, OR
                                                                                               One and Two, all such terms to run
 TELEVISION
                                                                                               concurrently. FINE: waived. SPECIAL
 (1-2)
                                                                                               ASSESSMENT of $200.00 is due
                                                                                               immediately. RESTITUTION: AMOUNT $
                                                                                               $486,507.46, payable to Seacoast Bank
                                                                                               (Design Shop) and $118,129.79 to Scenario
                                                                                               Cockram USA, Inc.

 Highest Offense Level (Opening)
 Felony

 Terminated Counts                                                                             Disposition
 None

 Highest Offense Level (Terminated)
 None
https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?120177412501526-L_1_0-1                                                                         1/7
5/24/2021                                          Electronic Case Filing | U.S. District Court - Middle District of Florida


 Complaints                                                                                    Disposition
 None



 Plaintiff
 USA                                                                    represented by Chauncey Arthur Bratt
                                                                                       US Attorney's Office - FLM*
                                                                                       Suite 3100
                                                                                       400 W Washington St
                                                                                       Orlando, FL 32801
                                                                                       407/648-7506
                                                                                       Fax: 407/648-7643
                                                                                       Email: chauncey.bratt@usdoj.gov
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED
                                                                                       Designation: Retained

                                                                                               Nicole M. Andrejko
                                                                                               US Attorney's Office - FLM
                                                                                               Suite 3100
                                                                                               400 W Washington St
                                                                                               Orlando, FL 32801
                                                                                               407/648-7560
                                                                                               Fax: 407/648-7643
                                                                                               Email: nicole.andrejko@usdoj.gov
                                                                                               ATTORNEY TO BE NOTICED
                                                                                               Designation: Retained


  Date Filed                #        Docket Text
  09/02/2020                    1 INFORMATION as to Kavita L. Harack (1) count(s) 1-2. (LDJ) (Entered:
                                  09/02/2020)
  09/02/2020                    3 WAIVER OF INDICTMENT by Kavita L. Harack (LDJ) (Entered: 09/02/2020)
  09/02/2020                    4 PLEA AGREEMENT re: count(s) 1-2 of the Information as to Kavita L. Harack
                                  (LDJ) (Entered: 09/02/2020)
  09/08/2020                    5 NOTICE OF HEARING as to Kavita L. Harack: Initial Appearance/Arraignment and
                                  Change of Plea Hearing set for 9/17/2020 at 10:00 AM in Orlando Courtroom 5 C
                                  before Magistrate Judge Daniel C. Irick. ctp(RN) (Entered: 09/08/2020)
  09/11/2020                    6 MOTION to Continue Initial Appearance and Change of Plea Hearing by Kavita L.
                                  Harack. (O'Brien, Mark) Motions referred to Magistrate Judge Daniel C. Irick.
                                  (Entered: 09/11/2020)
  09/11/2020                    7 ENDORSED ORDER granting 6 Motion to Continue Hearing as to Kavita L.
                                  Harack (1). The hearing will be re-set by separate notice. Signed by Magistrate
                                  Judge Daniel C. Irick on 9/11/2020. (Irick, Daniel) (Entered: 09/11/2020)
  09/11/2020                    8 NOTICE OF RESCHEDULING HEARING: The Initial Appearance and Change of
                                  Plea hearing previously scheduled for 9/17/2020 is rescheduled as to Kavita L.
                                  Harack. New hearing date and time: Initial Appearance and Change of Plea Hearing

https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?120177412501526-L_1_0-1                                                                2/7
5/24/2021                                          Electronic Case Filing | U.S. District Court - Middle District of Florida

                                     set for 9/24/2020 at 10:00 AM in Orlando Courtroom 5 C before Magistrate Judge
                                     Daniel C. Irick. ctp(RN) (Entered: 09/11/2020)
  09/23/2020                    9 Unopposed MOTION to Continue Initial Appearance and Guilty Plea Hearing by
                                  Kavita L. Harack. (O'Brien, Mark) Motions referred to Magistrate Judge Daniel C.
                                  Irick. (Entered: 09/23/2020)
  09/23/2020                  10 ENDORSED ORDER granting 9 Unopposed Motion to Continue Hearing as to
                                 Kavita L. Harack (1). The hearing will be reset by separate notice. Signed by
                                 Magistrate Judge Daniel C. Irick on 9/23/2020. (Irick, Daniel) (Entered:
                                 09/23/2020)
  09/23/2020                  11 NOTICE OF RESCHEDULING HEARING: The Initial Appearance and Change of
                                 Plea hearing previously scheduled for 9/24/2020 is rescheduled as to Kavita L.
                                 Harack. New hearing date and time: Initial Appearance and Change of Plea Hearing
                                 set for 10/19/2020 at 10:00 AM in Orlando Courtroom 5 C before Magistrate Judge
                                 Daniel C. Irick.(RN) (Entered: 09/23/2020)
  10/19/2020                  12 Minute Entry for proceedings held before Magistrate Judge Daniel C. Irick: Initial
                                 Appearance and Change of Plea Hearing as to Kavita L. Harack held on 10/19/2020.
                                 Plea of guilty entered as to Counts 1-2. (Digital) (RN) (Entered: 10/19/2020)
  10/19/2020                  13 ACCEPTANCE OF THE WAIVER OF INDICTMENT as to Kavita L. Harack.
                                 Signed by Magistrate Judge Daniel C. Irick on 10/19/2020. ctp(RN) (Entered:
                                 10/19/2020)
  10/19/2020                  14 NOTICE and CONSENT regarding entry of a plea of guilty as to Kavita L. Harack.
                                 (RN) (Entered: 10/19/2020)
  10/19/2020                  15 CONSENT to institute presentence investigation report as to Kavita L. Harack. (RN)
                                 (Entered: 10/19/2020)
  10/19/2020                  16 ORDER Setting Conditions of Release as to Kavita L. Harack. Signed by
                                 Magistrate Judge Daniel C. Irick on 10/19/2020. ctp(RN) (Entered: 10/19/2020)
  10/19/2020                  17 REPORT AND RECOMMENDATION Concerning Plea of Guilty re: counts 1-
                                 2 of the Information as to Kavita L. Harack. Signed by Magistrate Judge Daniel
                                 C. Irick on 10/19/2020. ctp(RN) (Entered: 10/19/2020)
  10/19/2020                  18 NOTICE of no objection re 17 Report and Recommendation Concerning Plea of
                                 Guilty by Kavita L. Harack.(RN) (Entered: 10/19/2020)
  11/05/2020                  20 ORDER and ACCEPTANCE OF PLEA of guilty and adjudication of guilt re: Counts
                                 One and Two of the Information as to Kavita L. Harack. The Report and
                                 Recommendation 17 is ADOPTED and CONFIRMED and made a part of this Order.
                                 Signed by Judge Wendy W. Berger on 11/5/2020. (RMF)ctp (Entered: 11/05/2020)
  11/05/2020                  21 NOTICE OF HEARING as to Kavita L. Harack: Sentencing set for 1/4/2021 at
                                 09:30AM in Orlando Courtroom 3 B before Judge Wendy W. Berger. All motions
                                 and/or memorandums the parties would like the Court to consider, shall be filed no
                                 later than 12/28/2020. Counsel is to notify the Courtroom Deputy Clerk as soon as
                                 possible if they believe the sentencing will be longer than 30 minutes. Defendant's
                                 presence required. (RMF)ctp (Entered: 11/05/2020)
  11/09/2020                  22 NOTICE to the Court Regarding Length of Sentencing by Kavita L. Harack (O'Brien,
                                 Mark) (Entered: 11/09/2020)
  12/02/2020                  24 ORDER as to Kavita L. Harack: Pursuant to the Due Process Protections Act,
                                 the Court confirms the United States' obligation to produce all exculpatory

https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?120177412501526-L_1_0-1                                                             3/7
5/24/2021                                          Electronic Case Filing | U.S. District Court - Middle District of Florida

                                     evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963),
                                     and its progeny and orders the United States to do so. Failing to do so in a
                                     timely manner may result in consequences, including exclusion of evidence,
                                     adverse jury instructions, dismissal of charges, contempt proceedings, and
                                     sanctions. Signed by Judge Timothy J. Corrigan on 12/1/2020. (LDJ) (Entered:
                                     12/02/2020)
  12/02/2020                  25 Unopposed MOTION to Continue Sentencing Hearing by USA as to Kavita L.
                                 Harack. (Bratt, Chauncey) Motions referred to Magistrate Judge Daniel C. Irick.
                                 (Entered: 12/02/2020)
  12/02/2020                  26 ENDORSED ORDER granting 25 Motion to Continue Sentencing as to Kavita
                                 L. Harack (1). Hearing to be set by separate notice. Signed by Judge Wendy W.
                                 Berger on 12/2/2020. (RMF)ctp (Entered: 12/02/2020)
  12/02/2020                  27 NOTICE OF RESCHEDULING HEARING: The Sentencing hearing previously
                                 scheduled for 1/4/2021 is rescheduled as to Kavita L. Harack. New hearing date and
                                 time:Sentencing set for 1/19/2021 at 02:00PM in Orlando Courtroom 3 B before
                                 Judge Wendy W. Berger. All motions and/or memorandums the parties would like the
                                 Court to consider, shall be filed no later than 1/12/2021. Counsel is to notify the
                                 Courtroom Deputy Clerk as soon as possible if they believe the sentencing will be
                                 longer than 30 minutes. Defendant's presence required. (RMF)ctp (Entered:
                                 12/02/2020)
  01/05/2021                  28 Unopposed MOTION to Continue Sentencing Hearing on January 19, 2021 by
                                 Kavita L. Harack. (O'Brien, Mark) (Entered: 01/05/2021)
  01/05/2021                  29 MOTION for Forfeiture of order of forfeiture by USA as to Kavita L. Harack.
                                 (Andrejko, Nicole) (Entered: 01/05/2021)
  01/06/2021                  30 ENDORSED ORDER granting 28 Unopposed MOTION to Continue
                                 Sentencing as to Kavita L. Harack (1). Signed by Judge Wendy W. Berger on
                                 1/6/2021. (RMF)ctp (Entered: 01/06/2021)
  01/06/2021                  31 ORDER granting 29 Motion for Forfeiture of Property as to Kavita L. Harack
                                 (1). Signed by Judge Wendy W. Berger on 1/6/2021. (RMF)ctp (Entered:
                                 01/06/2021)
  01/06/2021                  32 NOTICE OF HEARING as to Kavita L. Harack: Sentencing set for 2/23/2021 at
                                 09:30AM in Orlando Courtroom 3 B before Judge Wendy W. Berger. All motions
                                 and/or memorandums the parties would like the Court to consider, shall be filed no
                                 later than 2/16/2021. Counsel is to notify the Courtroom Deputy Clerk as soon as
                                 possible if they believe the sentencing will be longer than 30 minutes. Defendant's
                                 presence required. (RMF)ctp (Entered: 01/06/2021)
  01/12/2021                  33 Unopposed Second MOTION to Continue Sentencing Hearing by USA as to Kavita
                                 L. Harack. (Bratt, Chauncey) Modified text on 1/12/2021 (ARJ). (Entered:
                                 01/12/2021)
  01/14/2021                  34 ENDORSED ORDER granting 33 Unopposed Second MOTION to Continue
                                 Sentencing as to Kavita L. Harack (1). Signed by Judge Wendy W. Berger on
                                 1/14/2021. (RMF)ctp (Entered: 01/14/2021)
  01/14/2021                  35 NOTICE OF RESCHEDULING HEARING: The Sentencing hearing previously
                                 scheduled for 2/23/2021 is rescheduled as to Kavita L. Harack. New hearing date and
                                 time:Sentencing set for 3/30/2021 at 09:30AM in Orlando Courtroom 3 B before
                                 Judge Wendy W. Berger. All motions and/or memorandums the parties would like the
                                 Court to consider, shall be filed no later than 3/23/2021. 2 Hours reserved.
https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?120177412501526-L_1_0-1                                                             4/7
5/24/2021                                          Electronic Case Filing | U.S. District Court - Middle District of Florida

                                     Defendant's presence required. (RMF)ctp Modified on 1/14/2021 (RMF). (Entered:
                                     01/14/2021)
  03/09/2021                  36 NOTICE OF RESCHEDULING HEARING: The Sentencing hearing previously
                                 scheduled for 3/30/2021 is rescheduled as to Kavita L. Harack. New hearing date and
                                 time:Sentencing set for 4/1/2021 at 9:30AM in Orlando Courtroom 3 B before Judge
                                 Wendy W. Berger. All motions and/or memorandums the parties would like the Court
                                 to consider, shall be filed no later than 3/25/2021. 2 Hours reserved. Defendant's
                                 presence required. (RMF)ctp (Entered: 03/09/2021)
  04/01/2021                  39 NOTICE to the Court Regading the Submission of the Defendant's Medical Records
                                 by Kavita L. Harack (O'Brien, Mark) (Entered: 04/01/2021)
  04/01/2021                  40 Minute Entry for In Person Sentencing proceedings held before Judge Wendy W.
                                 Berger: Sentencing Continued. Court Reporter: Heather Suarez
                                 (Interpreter/Language: N/A) (RMF) (Entered: 04/01/2021)
  04/01/2021                  41 NOTICE OF RESCHEDULING HEARING: The Sentencing hearing previously
                                 scheduled for 4/1/2021 is rescheduled as to Kavita L. Harack. New hearing date and
                                 time:Sentencing set for 4/7/2021 at 02:00PM in Orlando Courtroom 3 B before Judge
                                 Wendy W. Berger. 2 Hours reserved. Defendant's presence required. (RMF)ctp
                                 (Entered: 04/01/2021)
  04/01/2021                  42 ORDER to Show Cause as to Kavita L. Harack why her bond shall not be
                                 revoked for failure to appear at Sentencing on or before close of business,
                                 Monday, April 5, 2021. Because counsel for defense has an authorized medical
                                 records release form, Mr. O'Brien may email Chambers any medical documents
                                 to confirm Ms. Harack's hospitalization and the Clerk of the Court will file the
                                 documents under seal. Signed by Judge Wendy W. Berger on 4/1/2021.
                                 (RMF)ctp (Entered: 04/01/2021)
  04/01/2021                         S-43 Sealed Document (RMF) (Entered: 04/01/2021)
  04/01/2021                  44 ENDORSED ORDER as to Kavita L. Harack. The Order to Show Cause 42 is
                                 DISCHARGED. Medical records were provided to the Court. Signed by Judge
                                 Wendy W. Berger on 4/1/2021. (RMF)ctp (Entered: 04/01/2021)
  04/05/2021                  45 NOTICE to the Court regarding her allocution statement by Kavita L. Harack
                                 (Attachments: # 1 Allocution Statement)(O'Brien, Mark) (Entered: 04/05/2021)
  04/05/2021                         Sealed Document (S-52) (LDJ) (Entered: 04/07/2021)
  04/05/2021                         Sealed Document (S-53) (LDJ) (Entered: 04/07/2021)
  04/05/2021                         Sealed Document (S-54) (LDJ) (Entered: 04/07/2021)
  04/06/2021                  46 Emergency MOTION to Continue the Sentencing Hearing scheduled for April 7,
                                 2021 by Kavita L. Harack. (O'Brien, Mark) (Entered: 04/06/2021)
  04/06/2021                  47 ORDER granting 46 Emergency MOTION to Continue the Sentencing Hearing
                                 as to Kavita L. Harack (1). Hearing to be reset by separate notice. Signed by
                                 Judge Wendy W. Berger on 4/6/2021. (RMF)ctp (Entered: 04/06/2021)
  04/06/2021                  48 NOTICE OF RESCHEDULING HEARING: The Sentencing hearing previously
                                 scheduled for 4/7/2021 is rescheduled as to Kavita L. Harack. New hearing date and
                                 time:Sentencing set for 5/4/2021 at 09:30AM in Orlando Courtroom 3 B before
                                 Judge Wendy W. Berger. 2 Hours reserved. Defendant's presence required. (RMF)ctp
                                 (Entered: 04/06/2021)
  04/06/2021                  50 NOTICE to the Court Regarding the Defendant's Medical Records by Kavita L.
https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?120177412501526-L_1_0-1                                                             5/7
5/24/2021                                          Electronic Case Filing | U.S. District Court - Middle District of Florida

                                     Harack re 49 Unopposed MOTION to Seal . (O'Brien, Mark) (Entered: 04/06/2021)
  04/12/2021                         Sealed Document S-55 (KNC) (Entered: 04/13/2021)
  05/03/2021                  56 NOTICE OF RESCHEDULING HEARING: The Sentencing hearing previously
                                 scheduled for 5/4/2021 is rescheduled as to Kavita L. Harack. New hearing date and
                                 time:Sentencing set for 5/28/2021 at 09:30AM in Orlando Courtroom 3 B before
                                 Judge Wendy W. Berger. All motions and/or memorandums the parties would like the
                                 Court to consider, shall be filed no later than 5/21/2021. 2 hours reserved.
                                 Defendant's presence required. (RMF)ctp Modified on 5/3/2021 (RMF). (Entered:
                                 05/03/2021)
  05/07/2021                  57 NOTICE OF RESCHEDULING HEARING: The Setencing hearing previously
                                 scheduled for 5/28/2021 is rescheduled as to Kavita L. Harack. New hearing date and
                                 time:Sentencing set for 5/11/2021 at 02:00PM in Orlando Courtroom 3 B before
                                 Judge Wendy W. Berger. 2 hours reserved. Defendant's presence required. (RMF)ctp
                                 (Entered: 05/07/2021)
  05/07/2021                  58 NOTICE OF RESCHEDULING HEARING: The Sentencing hearing previously
                                 scheduled for 5/11/2021 is rescheduled as to Kavita L. Harack. New hearing date and
                                 time:Sentencing set for 5/13/2021 at 10:30AM in Orlando Courtroom 3 B before
                                 Judge Wendy W. Berger. All motions and/or memorandums the parties would like the
                                 Court to consider, shall be filed no later than 5/10/2021. 2 hours reserved.
                                 Defendant's presence required. (RMF)ctp (Entered: 05/07/2021)
  05/10/2021                  59 MOTION to Revoke Defendant's Release by USA as to Kavita L. Harack. (Bratt,
                                 Chauncey) (Entered: 05/10/2021)
  05/10/2021                  60 NOTICE OF HEARING ON MOTION in case as to Kavita L. Harack: 59 MOTION
                                 to Revoke Defendant's Release . Motion Hearing set for 5/12/2021 at 10:00 AM in
                                 Orlando Courtroom 5 C before Magistrate Judge Daniel C. Irick. ctp(RN) (Entered:
                                 05/10/2021)
  05/10/2021                  61 Unopposed MOTION to Continue Revocation Hearing (Time Only) by USA as to
                                 Kavita L. Harack. (Bratt, Chauncey) (Entered: 05/10/2021)
  05/11/2021                  62 NOTICE RESCHEDULING HEARING ON MOTION (TIME ONLY) in case as to
                                 Kavita L. Harack: 59 MOTION to Revoke Defendant's Release . Motion Hearing
                                 reset for 5/12/2021 at 01:00 PM in Orlando Courtroom 5 C before Magistrate Judge
                                 Daniel C. Irick. ctp(RN) (Entered: 05/11/2021)
  05/12/2021                  63 ENDORSED ORDER granting 61 Motion to Reschedule Hearing as to Kavita
                                 L. Harack (1). The hearing was rescheduled by prior Notice. Signed by
                                 Magistrate Judge Daniel C. Irick on 5/12/2021. (Irick, Daniel) (Entered:
                                 05/12/2021)
  05/12/2021                  64 Minute Entry for In Person proceedings held before Magistrate Judge Daniel C. Irick:
                                 Hearing re MOTION hearing as to Kavita L. Harack held on 5/12/2021 re 59
                                 MOTION to Revoke Defendant's Release filed by USA. Defendant was not present,
                                 Court orders issuance of bench warrant. (Digital) (RN) (Entered: 05/12/2021)
  05/12/2021                  65 ORE TENUS MOTION for Bench Warrant by USA as to Kavita L. Harack. (RN)
                                 (Entered: 05/12/2021)
  05/12/2021                  66 ENDORSED ORDER granting Ore Tenus 65 Motion for Bench Warrant as to
                                 Kavita L. Harack (1). Warrant to be issued. Signed by Magistrate Judge Daniel
                                 C. Irick on 5/12/2021. (RN) (Entered: 05/12/2021)
  05/12/2021                         Arrest of Kavita L. Harack on 5/12/2021 (RN) (Entered: 05/12/2021)
https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?120177412501526-L_1_0-1                                                             6/7
5/24/2021                                          Electronic Case Filing | U.S. District Court - Middle District of Florida

  05/12/2021                  68 NOTICE OF HEARING as to Kavita L. Harack: Initial Appearance on Bench
                                 Warrant set for 5/13/2021 at 09:30 AM in Orlando Courtroom 5 C before Magistrate
                                 Judge Daniel C. Irick. ctp(RN) (Entered: 05/12/2021)
  05/13/2021                  69 ENDORSED ORDER granting 59 Motion to Revoke Pretrial Release as to
                                 Kavita L. Harack (1). As stated on the record and without objection from the
                                 Defendant, the Defendant's pretrial release is revoked for the reasons set forth
                                 in the government's Motion. Signed by Magistrate Judge Daniel C. Irick on
                                 5/13/2021. (Irick, Daniel) (Entered: 05/13/2021)
  05/13/2021                  70 Minute Entry for In Person proceedings held before Magistrate Judge Daniel C. Irick:
                                 Initial Appearance as to Kavita L. Harack held on 5/13/2021, MOTION hearing as to
                                 Kavita L. Harack held on 5/13/2021 re 59 MOTION to Revoke Defendant's Release
                                 filed by USA. (Digital) (RN) (Entered: 05/13/2021)
  05/13/2021                  72 ORDER Revoking Conditions of Release(or bond) as to Kavita L. Harack
                                 Signed by Magistrate Judge Daniel C. Irick on 5/13/2021. ctp (RN) (Entered:
                                 05/13/2021)
  05/13/2021                  73 Minute Entry for In Person proceedings held before Judge Wendy W. Berger:
                                 SENTENCING held on 5/13/2021 for Kavita L. Harack (1), Count(s) 1-2,
                                 INCARCERATION: Fifteen (15) years as to Count 1 and fifteen (15) years as to
                                 Count 2, all such terms to run concurrently. SUPERVISED RELEASE: 3 years. This
                                 term consists of a 3-year term as to Counts One and Two, all such terms to run
                                 concurrently. FINE: waived. SPECIAL ASSESSMENT of $200.00 is due
                                 immediately. RESTITUTION: AMOUNT $ $486,507.46, payable to Seacoast Bank
                                 (Design Shop) and $118,129.79 to Scenario Cockram USA, Inc. Court Reporter:
                                 Heather Suarez (Interpreter/Language: N/A) (RMF) (RMF). (Entered: 05/13/2021)
  05/13/2021                  74 ORE TENUS MOTION to Continue Sentencing for 30 days, stated in open court on
                                 5/13/2021 by counsel for defendant Kavita L. Harack. (RMF) (Entered: 05/13/2021)
  05/13/2021                  75 ORAL ORDER denying 74 ORE TENUS MOTION to Continue Sentencing for
                                 30 days as to Kavita L. Harack (1), for reasons stated on the record. Rendered
                                 in open court by Judge Wendy W. Berger on 5/13/2021. (RMF) (Entered:
                                 05/13/2021)
  05/14/2021                  76 Bench Warrant Returned Executed on 5/12/21 as to Kavita L. Harack. (LDJ)
                                 (Entered: 05/14/2021)
  05/21/2021                  77 JUDGMENT as to Kavita L. Harack (1), Count(s) 1-2, INCARCERATION:
                                 Fifteen (15) years as to Count 1 and fifteen (15) years as to Count 2, all such
                                 terms to run concurrently. SUPERVISED RELEASE: 3 years. This term
                                 consists of a 3-year term as to Counts One and Two, all such terms to run
                                 concurrently. FINE: waived. SPECIAL ASSESSMENT of $200.00 is due
                                 immediately. RESTITUTION: AMOUNT $ $486,507.46, payable to Seacoast
                                 Bank (Design Shop) and $118,129.79 to Scenario Cockram USA, Inc. Signed by
                                 Judge Wendy W. Berger on 5/21/2021. (RMF) (Entered: 05/21/2021)
  05/21/2021                  79 NOTICE OF APPEAL by Kavita L. Harack re 77 Judgment. Filing fee not paid
                                 (O'Brien, Mark) (Entered: 05/21/2021)
  05/21/2021                  80 MOTION to Withdraw as Attorney by Mark J. O'Brien. by Kavita L. Harack.
                                 (O'Brien, Mark) Motions referred to Magistrate Judge Daniel C. Irick. (Entered:
                                 05/21/2021)



https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?120177412501526-L_1_0-1                                                             7/7
